DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
As indicated in the Applicant-initiated Interview Summary of 28 January 2021, the Final Office action mailed 24 November 2020 is withdrawn and this new Final Office action is being made in order to address the concerns indicated in said Interview Summary.

Response to Arguments
Applicant’s arguments in view of the amendment filed 20 August 2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC §§ 112, 102, and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, the amendment has necessitated a new ground(s) of rejection as indicated below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/122484 to MARIOTTI et al. (“MARIOTTI”) in view of US 2017/0268152 to LEIBMAN et al. (“LEIBMAN”).
Regarding claims 1-5 and 10-12, MARIOTTI (see Figs. 1-5 and associated text; note most features in Fig. 1 but for the dispenser are identical to Figs. 2-3 but not numbered in Figs. 2-3) discloses a laundry treating appliance (1/201/301) for treating laundry according to an automatic cycle of operation, comprising:
a cabinet (2) defining an interior with an opening (3) providing access to the interior (tub 5); 
a treating chamber (drum 4) located within the cabinet and accessible by the opening; 
a closure (door 9/209) movably mounted to the cabinet to selectively open/close the opening and having a rear face (at door bowl 10, see Fig. 1) confronting the treating chamber when the closure closes the opening;
a dispenser (6/206/306/406/540) provided on the rear face and having at least one reservoir, having an open top (see 407a-c and 507b-c), with a siphon tube (530) fluidly coupled to the treating chamber; and
a siphon cap (531) received in the open top of the reservoir, the siphon cap comprising:
a collar extending around the siphon tube (not numbered; forming interspace 532 with siphon drain pipe 530) extending into the at least one reservoir, and
a window (418) located on the dispenser and providing a view of at least a portion of the at least one reservoir,
wherein the window forms part of the reservoir (manifestly, the windows 418 of MARIOTTI in Fig. 4 form part of the reservoirs since they include transparent areas to inspect the reservoirs as level indicators),
wherein the window forms part of a side of the reservoir (see above, particularly Fig. 4),
wherein the reservoir is made from transparent material (see p. 10, ll. 2-7 of MARIOTTI),
wherein the window comprises an opening in the dispenser, with the opening aligned with the reservoir (see windows 418 of MARIOTTI, similar in configuration to disclosed openings forming windows 28),
wherein the dispenser comprises multiple reservoirs with siphon tubes and a siphon cap for each siphon tube, 
wherein the multiple reservoirs are arranged side-by-side (note each of dispensers 206/306/406/506 with multiple side-by-side reservoirs; also note plural siphon tubes (530) and siphon caps (531) in Fig. 5, dispenser 506),
further comprising a hinge mounting the closure to the cabinet and the hinge has a generally vertical axis (see Figs. 1-2 showing horizontal axis washing machine which inherently/implicitly includes vertical axis hinges for such configuration).

MARIOTTI discloses the claimed invention including structure readable on a collar, but MARIOTTI does not appear to disclose “at least one baffle extending away from the collar into the at least one reservoir” as recited in claim 1.  However, it is known in the art to provide a siphon cap with a baffle extending away from a collar into the 
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the siphon cap collar of MARIOTTI with a baffle extending from the siphon cap collar, such as that taught in LEIBMAN, to yield the same and predictable results of impeding/retarding fluid flow within the reservoir.
 
Claims 6-9, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARIOTTI in view of LEIBMAN, as applied to claims 1-5 and 10-12 above, and further in view of US 2004/0172770 to HEO et al. (“HEO”).
MARIOTTI and LEIBMAN, supra, disclose the claimed invention including a front door dispenser with siphons and siphon caps with collar extending around siphon tubes.  MARIOTTI does not expressly disclose wherein the at least one baffle extends laterally relative to the rear face (claim 6 and 20), wherein the at least one baffle comprises another baffle extending from the laterally extending baffle (claim 7), wherein the siphon cap further comprises a funnel received in the open top of the reservoir (claims 8 and 14), the collar extending from the funnel (claim 14), and wherein the funnel has at least one opening fluidly coupling the funnel to the reservoir (claim 9).
Regarding claims 6-9, 14, and 20, HEO teaches art-related siphon caps (siphon members/cover 70/72/73 in Fig. 5) with each having four baffles forming a funnel 
Therefore, because MARIOTTI, LEIBMAN, and HEO teach siphon covers in a laundry treating appliance dispenser, it would have been obvious to one skilled in the art at the time of effective filing to substitute one siphon cover configuration for the other to achieve the predictable result of providing a siphon cover capable of covering the additive reservoir and siphon, as well as receiving an additive into the reservoir.
Regarding claims 15-18, see previous rejections for claims 2-5 above.

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARIOTTI and LEIBMAN in view of US 6,327,729 to WUNDERLICH et al. (“WUNDERLICH”) (for claim 13) or MARIOTTI and LEIBMAN in view of HEO and US 6,327,729 to WUNDERLICH et al. (“WUNDERLICH”) (for claim 19).
MARIOTTI, LEIBMAN, and HEO, supra, discloses the claimed invention an appliance having a dispenser window for checking the level of washing agent in the dispenser.  MARIOTTI does not appear to disclose the window being demarked corresponding with a predetermined level of treating chemistry as recited in claims 13 
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the laundry appliance dispenser window of MARIOTTI (combined with LEIBMAN) with demarkings to yield the same and predictable results of marking a desired treatment chemistry fluid level.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,253,443 in view of MARIOTTI, LEIBMAN, and/or HEO (previously cited above).  The current claims fully encompass the patented claims with the exception of a collar extending around the siphon tube, a window located on the dispenser and providing a view of at least a portion of the open-top reservoir, and at least one baffle or funnel extending from the collar.  However, such feature is old and known in the art as taught by MARIOTTI, LEIBMAN, and/or HEO (see prima facie obvious to provide the patented dispenser with a dispenser window as currently claimed to yield the same and predictable results.  Applicant should either (1) provide amendments and corresponding patentability arguments clarifying precisely how and why the pending claims serves to patentably distinguish over the patented claims, or (2) file a terminal disclaimer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711